695 S.E.2d 452 (2010)
Judy WILLIAMS, Plaintiff,
v.
CRAFT DEVELOPMENT, LLC; Craft Holdings, LLC; and Dan Johnson, Defendants and Third-Party Plaintiffs,
v.
Mark Lowder and Danita Hinson, Co-Executors of the Estate of Harold J. Furr, Third-Party Defendants.
No. 446P09.
Supreme Court of North Carolina.
March 11, 2010.
James E. Scarbrough, Concord, for Craft Development LLC, Craft Holdings, LLC, and Dan Johnson.
Edward G. Connette, III, Charlotte, for Judy Williams.
Kirk L. Bowling, for Mark Lowder, et al.
Prior report: ___ N.C.App. ___, 682 S.E.2d 719.

ORDER
Upon consideration of the petition filed on the 22nd of October 2009 by Defendants and Third-Party Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S, 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."
Upon consideration of the petition filed by Defendants and Third-Party Plaintiffs on the 5th of November 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."